Exhibit 10.5
REGENERX BIOPHARMACEUTICALS, INC.
 
SECURITIES PURCHASE AGREEMENT
JANUARY 5, 2011

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
SECTION 1. DEFINITIONS
    1  
SECTION 2. ISSUANCE AND SALE OF THE SECURITIES
    3  
SECTION 3. THE CLOSING
    3  
3.1 Closing
    3  
3.2 Deliveries by the Company
    4  
3.3 Deliveries by the Investor
    4  
SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS
    4  
4.1 Representations and Warranties of the Company
    5  
4.2 Representations and Warranties of the Investor
    7  
SECTION 5. CONDITIONS TO CLOSING
    9  
5.1 Conditions to Closing by the Investor
    9  
5.2 Conditions to Closing by the Company
    10  
SECTION 6. MISCELLANEOUS
    10  
6.1 Waivers and Amendments
    10  
6.2 Costs and Expenses
    10  
6.3 Remedies Cumulative
    11  
6.4 Remedies Not Waived
    11  
6.5 Entire Agreement
    11  
6.6 Specific Performance
    11  
6.7 Governing Law
    12  
6.8 Notices
    11  
6.9 Counterparts
    12  
6.10 Successors and Assigns
    12  
6.11 Third Parties
    12  
6.12 Schedules and Exhibits
    12  
6.13 Headings
    13  

-i-

 



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
     THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of
January 5, 2011, is entered into by and between RegeneRx Biopharmaceuticals,
Inc., a Delaware corporation (the “Company”), and Taufin International S.A. (the
“Investor”).
RECITALS
     Whereas, the Company has authorized the sale and issuance of (i) 1,296,296
shares of its Common Stock (the “Shares”) and (ii) a warrant, in substantially
the form attached hereto as Exhibit A (the “Warrant”), to purchase 518,518
shares of its Common Stock (the “Warrant Shares” and, along with the Warrant and
the Shares, the “Securities”) for an aggregate purchase amount of $349,999.92,
pursuant to the terms of this Agreement;
     Whereas, the Investor desires to purchase the Securities on the terms and
conditions set forth herein; and
     Whereas, the Company desires to issue and sell the Securities to the
Investor on the terms and conditions set forth herein.
AGREEMENT
     Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

    SECTION 1. DEFINITIONS

     The following terms when used in this Agreement shall have the following
respective meanings:
     “Applicable Laws” has the meaning set forth in Section 4.1(f) hereof.
     “Board of Directors” means the Board of Directors of the Company.
     “Capital Stock” means (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting and whether common or preferred) of such corporation and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.
     “Certificate of Incorporation” means the Certificate of Incorporation of
the Company, as in effect and on file with the Secretary of State of the State
of Delaware on the date of this Agreement.

 



--------------------------------------------------------------------------------



 



     “Closing” has the meaning set forth in Section 3.1 hereof.
     “Closing Date” has the meaning set forth in Section 3.1 hereof.
     “Common Stock” means the Common Stock of the Company, par value $0.001 per
share.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Governmental Authority” means the United States, any state, county or
municipality, the government of any foreign country, any subdivision of any of
the foregoing or any authority, department, commission, board, bureau, agency,
court or instrumentality of any of the foregoing.
     “Knowledge of the Company,” including the terms “Know,” “Known” and other
derivatives thereof, means, with respect to the Company, the actual knowledge,
after reasonable investigation, of any Responsible Officer.
     “Lien” means any mortgage, lien, pledge, security interest, easement,
conditional sale or other title retention agreement or other encumbrance of any
kind except for liens relating to taxes that have accrued but are not yet
payable which do not have a Material Adverse Effect.
     “Material Adverse Effect” means a material adverse effect upon (i) the
condition (financial or otherwise), operations, business, properties or assets
of the Company, (ii) the ability of the Company to perform its obligations under
this Agreement or any of the other agreements or documents contemplated hereby
to which it is a party or (iii) the legality, validity or enforceability of this
Agreement or any of the other agreements or documents contemplated hereby or the
rights and remedies of the Investor and the other parties hereunder and
thereunder.
     “Material Agreements” has the meaning set forth in Section 4.1(e) hereof.
     “Parties” refers collectively to the Company and the Investor.
     “Person” means an individual, corporation, partnership, joint venture,
trust, unincorporated organization, or Governmental Authority.
     “Purchase Price” has the meaning set forth in Section 2 hereof.
     “Regulation D” has the meaning set forth in Section 4.2(c) hereof.
     “Responsible Officer” means, with respect to the Company, the President and
Chief Executive Officer, the Chief Financial Officer, the Vice President of
Clinical and Regulatory Affairs or the Chairman of the Board of Directors.
     “Returns” has the meaning set forth in Section 4.1(i) hereof.
     “SEC” means the U.S. Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     “SEC Reports” has the meaning set forth in Section 4.1(h)(i) hereof.
     “Securities” has the meaning set forth in the Preamble.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Shares” has the meaning set forth in the Preamble.
     “Stockholders” has the meaning set forth in Section 4.1(b) hereof.
     “Tax” or “Taxes” refers to any and all federal, state, national, local,
foreign and other taxes, assessments and other governmental charges, duties,
levies, impositions and liabilities relating to taxes, including taxes based
upon or measured by gross receipts, income, profits, sales, use and occupation,
and value added, ad valorem, transfer, franchise, withholding, payroll,
recapture, employment, excise and property taxes, together with all interest,
penalties and additions imposed with respect to such amounts and any obligations
under any agreements or arrangements with any other person with respect to such
amounts and including any liability for taxes of a predecessor entity.
     “Warrant” has the meaning set forth in the Preamble.
     “Warrant Shares” has the meaning set forth in the Preamble.
SECTION 2. ISSUANCE AND SALE OF THE SECURITIES
     At the Closing, the Company shall issue and sell to the Investor, and such
Investor shall purchase from the Company, (i) 1,296,296 Shares at a purchase
price equal to $0.27 per Share (the “Purchase Price”), for aggregate gross
proceeds of $349,999.92 and (ii) a Warrant to purchase 518,518 Warrant Shares,
representing 40% of the Shares purchased by the Investor, at an exercise price
of $0.38 per share.
SECTION 3. THE CLOSING
     3.1 Closing
     The closing of the issuance and sale of the Securities pursuant to
Section 2 hereof and certain of the other transactions contemplated hereby (the
“Closing”) shall take place at the offices of Cooley LLP, One Freedom Square,
Reston Town Center, 11951 Freedom Drive, Reston, Virginia 20190, within one
business day following the satisfaction of the conditions specified in Section 8
below, or at such other time or place as the Parties shall mutually agree (the
actual date being referred to herein as the “Closing Date”). The Parties agree
that the Closing may occur by facsimile signature and delivery and that the
Parties need not appear in person at the Closing.
     3.2 Deliveries by the Company
     At or prior to the Closing, the Company shall deliver or cause to be
delivered to the

 



--------------------------------------------------------------------------------



 



Investor the following items:
          (a) One or more stock certificates evidencing the Shares purchased by
the Investor hereunder, registered in the name of the Investor and subject to
the legends and other restrictions set forth herein;
          (b) a Warrant, executed by the Company and registered in the name of
the Investor, pursuant to which the Investor shall have the right to acquire the
Warrant Shares issuable to the Investor pursuant to Section 2 on the terms set
forth therein;
          (c) a copy of the Certificate of Incorporation certified by the
Secretary of State of the State of Delaware as of a date within thirty days
prior to the Closing Date;
          (d) a certificate of the Secretary of State of the State of Delaware
as to the good standing of the Company dated within thirty days prior to the
Closing Date;
          (e) a certificate of the Secretary or Assistant Secretary of the
Company, in form and substance satisfactory to counsel for the Investor,
certifying that attached thereto are true and correct copies of (i) the bylaws
of the Company, and (ii) resolutions duly and validly adopted by the Board of
Directors authorizing the allotment and issuance of the Securities to the
Investor, execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby; and
          (f) a counterpart of this Agreement duly executed by the Company.
     3.3 Deliveries by the Investor
     At or prior to the Closing, the Investor shall deliver or cause to be
delivered to the Company the following items:
          (a) payment of the Purchase Price in immediately available funds by
wire transfer to an account designated in writing by the Company prior to the
Closing Date;
          (b) a fully completed and duly executed Accredited Investor
Certification in the form attached hereto as Exhibit B; and
          (c) a counterpart of this Agreement duly executed by the Investor.
SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS
     4.1 Representations and Warranties of the Company
     In order to induce the Investor to purchase the Securities it is purchasing
hereunder, the Company represents and warrants to the Investor as of the date
hereof that:
          (a) Organization and Standing. The Company is duly incorporated and
validly existing under the laws of the State of Delaware and has all requisite
corporate power and authority to own or lease its properties and assets and to
conduct its business as it is presently

 



--------------------------------------------------------------------------------



 



being conducted.
          (b) Capitalization. Immediately subsequent to the consummation of the
transactions contemplated by this Agreement, the authorized Capital Stock of the
Company shall be as set forth on Schedule 4.1(b) hereto. The outstanding shares
of Capital Stock are all duly and validly authorized and issued, fully paid and
nonassessable, and based in part on the representations of the stockholders of
the Company (the “Stockholders”) made in connection with the issuance thereof,
were issued in compliance with all applicable federal and state securities laws.
          (c) Capacity of the Company; Consents; Execution of Agreements. The
Company has all requisite power, authority and capacity to enter into this
Agreement and to perform the transactions and obligations to be performed by it
hereunder. The execution and delivery of this Agreement and any agreements
contemplated hereby by the Company, and the performance by the Company of the
transactions and obligations contemplated hereby and thereby, including, without
limitation, the issuance and delivery of the Securities to the Investor, has
been duly authorized by all requisite action of the Company and Stockholders.
This Agreement has been duly executed and delivered by a duly authorized officer
of the Company and constitutes a valid and legally binding agreement of the
Company, enforceable in accordance with its respective terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws of the United States (both state and federal),
affecting the enforcement of creditors’ rights or remedies in general and
general equity principles.
          (d) Status of the Shares and Warrant Shares; Reservation of Common
Stock. The Shares and Warrant Shares to be issued and purchased hereunder, when
issued by the Company to the Investor and paid for by the Investor pursuant to
the terms of this Agreement and the Warrant, will (i) be duly authorized,
validly issued, fully paid and nonassessable, (ii) based on the Investor’s
representations in Section 4.2, have been issued in compliance with all
applicable United States federal and state securities laws and (iii) be free and
clear of all Liens. The Company has available sufficient shares of Common Stock
for issuance pursuant to the terms of this Agreement.
          (e) Conflicts; Defaults. The execution and delivery of this Agreement
by the Company and the performance by the Company of the transactions and
obligations contemplated hereby to be performed by it will not (i) materially
violate, conflict with, or constitute a default under any of the terms or
provisions of, the Certificate of Incorporation, the bylaws, or any provisions
of, or result in the acceleration of any obligation under, any material
contract, note, debt instrument, security agreement, or other instrument to
which the Company is a party or by which the Company, or any of their assets is
bound (collectively, the “Material Agreements”); (ii) result in the creation or
imposition of any Liens or claims upon the Company’s assets or upon the
Company’s Common Stock; (iii) assuming the accuracy of the Investor’s
representations in Section 4.2, constitute a material violation of any law,
statute, judgment, decree, order, rule, or regulation of a Governmental
Authority applicable to the Company; or (iv) constitute an event which, after
notice or lapse of time or both, would result in any of the foregoing. The
Company is not presently in violation of its Certificate of Incorporation or
bylaws.

 



--------------------------------------------------------------------------------



 



          (f) Compliance with Laws. The Company is not in violation of, nor do
any of its respective operations violate in any respect, any statute, law, or
regulation of any Governmental Authority applicable to the Company (“Applicable
Laws”), which violation would have a Material Adverse Effect.
          (g) Litigation. As of the date hereof: (i) the Company is not subject
to any order of, or written agreement or memorandum of understanding with, any
Governmental Authority which would have a Material Adverse Effect; (ii) there
are no material actions, suits, claims, investigations, or proceedings pending
at law or in equity or before or by any Governmental Authority, or, to the
Knowledge of the Company, threatened, against the Company or any of its assets
or properties or the transactions contemplated by this Agreement, and to the
Knowledge of the Company, there exist no facts or circumstances which reasonably
could be anticipated to result in any such action, suit, claim, investigation,
or proceeding; and (iii) no Person has asserted, and, to the Knowledge of the
Company, no Person has a valid basis upon which to assert, any claims against
the Company that would materially adversely affect the transactions contemplated
by this Agreement or result in or form the basis of any such action, suit,
claim, investigation or proceeding. There is no material action, suit,
proceeding or investigation by the Company currently pending or which the
Company intends to initiate.
          (h) Securities Laws.
               (i) The Company has filed all forms, reports and documents with
the SEC required to be filed by it pursuant to the federal securities laws and
the SEC rules and regulations thereunder, all of which complied in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act (collectively, the “SEC Reports”). None of the SEC Reports, including,
without limitation, any financial statements or schedules included therein, at
the time filed (or if amended or superseded by a filing prior to the date of
this Agreement, then on the date of such filing) contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of
circumstances under which they were made, not misleading.
               (ii) Based on the Investor’s representations in Section 4.2, no
consent, authorization, approval, permit, or order of or filing with any
Governmental Authority is required in order for the Company to execute and
deliver this Agreement or in order for the Company to offer, issue, sell, or
deliver the Securities. Based in part on the representations of the Investor and
under the circumstances contemplated hereby and under current laws and
regulations, the offer, issuance, sale and delivery of the Securities to the
Investor is exempt from the registration requirements of the Securities Act.
          (i) Taxes. The Company has timely filed or caused to be filed with the
appropriate taxing authority all federal, state, national, local and foreign
returns, estimates, information statements and reports (“Returns”) relating to
Taxes required to be filed by the Company on or prior to the Closing Date. The
Returns have accurately reflected in all material respects and will accurately
reflect in all material respects all liability for Taxes of the Company for the
periods covered thereby.

 



--------------------------------------------------------------------------------



 



     4.2 Representations and Warranties of the Investor
     The Investor hereby represents and warrants to the Company that as of the
date hereof:
          (a) Investment Intent. The Securities to be purchased by the Investor
hereunder are being purchased for its own account and not with the view to, or
for resale in connection with, any distribution or public offering thereof
within the meaning of the Securities Act. The Investor understands that the
Securities have not been registered under the Securities Act by reason of their
issuance in transactions exempt from the registration and prospectus delivery
requirements of the Securities Act pursuant to Section 4(2) thereof. The
Investor further understands that the certificates representing the Shares and
any Warrant Shares that may be issued pursuant to the exercise of the Warrant
will bear the following legend and the Investor agrees that it will hold such
shares subject thereto:
“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.”
          (b) Capacity of the Investor; Execution of Agreement. The Investor has
all requisite power, authority and capacity to enter into this Agreement,
deliver the Purchase Price, and to perform the transactions and obligations to
be performed by it hereunder. This Agreement has been duly authorized, executed
and delivered by them and constitutes its valid and legally binding obligation,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws, both state and federal, affecting the enforcement of creditors’ rights or
remedies in general from time to time in effect and the exercise by courts of
equity powers or their application of principles of public policy.
          (c) Accredited Investor. The Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act
(“Regulation D”).
          (d) Suitability and Sophistication. (i) The Investor has such
knowledge and experience in financial and business matters that it is capable of
independently evaluating the risks and merits of purchasing the Securities;
(ii) the Investor has independently evaluated the risks and merits of purchasing
the Securities and has independently determined that the Securities are a
suitable investment for it; and (iii) the Investor has sufficient financial
resources to bear the loss of their entire investment in the Securities.
          (e) Receipt of Information. The Investor believes, after due inquiry
and

 



--------------------------------------------------------------------------------



 



investigation, that it has received all of the information that it considers
necessary or appropriate for deciding whether to purchase the Securities. The
Investor further represents that it has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Securities and the business, properties, prospects and financial
condition of the Company and to obtain additional information (to the extent the
Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify the accuracy of any information furnished
to the Investor. The foregoing, however, does not limit or modify the
representations and warranties of the Company in Section 4 of this Agreement or
the right of the Investor to rely thereon.
          (f) Independent Existence. The Investor was not formed for the
specific purpose of purchasing the Securities.
SECTION 5. CONDITIONS TO CLOSING
     5.1 Conditions to Closing by the Investor
     The obligations of the Investor to consummate the purchase of the
Securities pursuant to Section 2 hereof and certain of the transactions
contemplated by this Agreement are subject to the satisfaction on or prior to
the Closing Date of the following conditions, any of which may be waived in
whole or in part in writing by the Investor:
          (a) all representations and warranties of the Company contained in
this Agreement shall be true and correct as of the date of this Agreement and as
of the Closing Date as though made anew as of such date (unless another date is
specified);
          (b) the Company shall have delivered to the Investor the items
required by Section 3.2 of this Agreement;
          (c) the Company and Investor shall have entered into an amendment with
respect to those certain warrants to purchase Common Stock held by the Investor,
dated as of March 16, 2006, December 21, 2006, February 22, 2008 and
December 18, 2008, in order to (i) extend the expiration date of each such
warrant to December 31, 2011 and (ii) reduce the exercise price of such warrant
to $0.38 per share.
          (d) the Company shall have performed and complied with all agreements
and conditions required by this Agreement to be performed and complied with by
it prior to or as of the Closing Date; and
          (e) all pre-issuance registrations, qualifications, permits and
approvals required, if any, under applicable state securities laws or stock
exchange listing rules for the lawful execution and delivery of this Agreement
and the offer, sale, issuance and delivery of the Securities shall have been
obtained.
     5.2 Conditions to Closing by the Company
     The obligations of the Company to consummate the issuance and sale of the
Securities pursuant to Section 2 hereof and certain of the transactions
contemplated by this Agreement are

 



--------------------------------------------------------------------------------



 



subject to the satisfaction on or prior to the Closing Date of the following
conditions, any of which may be waived in whole or in part in writing by the
Company:
          (a) all representations and warranties of the Investor contained in
this Agreement shall be true and correct as of the date of this Agreement and as
of the Closing Date as though made anew as of such date;
          (b) the Investor shall have delivered to the Company the items
required by Section 3.3 of this Agreement;
          (c) all pre-issuance registrations, qualifications, permits and
approvals required, if any, under applicable state securities laws or stock
exchange listing rules for the lawful execution and delivery of this Agreement
and the offer, sale, issuance and delivery of the Securities shall have been
obtained; and
          (d) the Investor shall have performed and complied with all agreements
and conditions required by this Agreement to be performed and complied with by
it prior to or as of the Closing Date.
SECTION 6. MISCELLANEOUS
     6.1 Waivers and Amendments
     This Agreement may be amended or modified in whole or in part only by a
writing which makes reference to this Agreement that is executed by the Investor
and the Company. The obligations of any Party hereunder may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of the party claimed to have given the waiver;
provided, however, that any waiver by any party of any violation of, breach of,
or default under any provision of this Agreement or any other agreement provided
for herein shall not be construed as, or constitute, a continuing waiver of such
provision, or waiver of any other violation of, breach of or default under any
other provision of this Agreement or any other agreement provided for herein.
     6.2 Costs and Expenses
     Each party agrees to pay its own costs and expenses in connection with the
preparation, execution and delivery of this Agreement and other instruments and
documents to be delivered hereunder and thereunder.
     6.3 Remedies Cumulative
     No specific right, power, or remedy conferred by this Agreement shall be
exclusive, and each such right, power, or remedy shall be cumulative and in
addition to every other right, power, or remedy, whether conferred hereby or by
any security of the Company or now or hereafter available, at law or in equity,
by statute or otherwise.

 



--------------------------------------------------------------------------------



 



     6.4 Remedies Not Waived
     No course of dealing between the Company and the Investor, and no delay in
exercising any right, power, or remedy conferred hereby or by any security
issued by the Company, or now or hereafter available at law or in equity, by
statute or otherwise, shall operate as a waiver of or otherwise prejudice any
such right, power, or remedy.
     6.5 Entire Agreement
     This Agreement and the other agreements and instruments expressly provided
for herein, together set forth the entire understanding of the parties hereto
and supersede in their entirety all prior contracts, agreements, arrangements,
communications, discussions, representations and warranties, whether oral or
written, among the parties with respect to the subject matter hereof.
     6.6 Specific Performance
     The Company and the Investor acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with the specific terms hereof or were otherwise
breached. It is accordingly agreed that, to the fullest extent permitted by law
or equity, each of the parties shall be entitled to an injunction or injunctions
to prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which the parties may be entitled by law or equity.
     6.7 Governing Law
     This Agreement shall in all respects be governed by and construed in
accordance with the internal substantive laws of the State of Delaware without
giving effect to the principles of conflicts of law thereof.
     6.8 Notices
     Any notice, request or other communication required or permitted hereunder
shall be in writing and be deemed to have been duly given (a) when personally
delivered or sent by facsimile transmission (the receipt of which is confirmed
in writing), (b) one business day after being sent by a nationally recognized
overnight courier service or (c) three business days after being sent by
registered or certified mail, return receipt requested, postage prepaid, to the
parties at their respective addresses set forth below.
If to the Company:
RegeneRx Biopharmaceuticals, Inc.
15245 Shady Grove Road
Suite 470
Bethesda, MD 20850
Attention: J.J. Finkelstein
Facsimile: 301-208-9194
With a copy, which shall not constitute notice, to:

 



--------------------------------------------------------------------------------



 



Cooley LLP
One Freedom Square, Reston Town Center
11951 Freedom Drive
Reston, VA 20190
Attention: Darren K. DeStefano, Esq.
Facsimile: 703-456-8100
If to the Investor:
     To the address set forth below the Investor’s name on the signature page of
this Agreement
Any party by written notice to the others may change the address or the persons
to whom notices or copies thereof shall be directed.
     6.9 Counterparts
     This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, and all of which together shall constitute one and the
same instrument.
     6.10 Successors and Assigns
     This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.
     6.11 Third Parties
     Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any Person other than the parties hereto any
rights or remedies under or by reason of this Agreement.
     6.12 Schedules and Exhibits
     The schedules and exhibits attached to this Agreement are incorporated
herein and shall be part of this Agreement for all purposes.
     6.13 Headings
     The headings in this Agreement are solely for convenience of reference and
shall not be given any effect in the construction or interpretation of this
Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed, or have caused their
duly authorized officer or representative to execute, this Securities Purchase
Agreement as of the date first above written.

 
REGENERX BIOPHARMACEUTICALS, INC.
      By:   /s/ J.J. Finkelstein         Name:   J.J. Finkelstein       
Title:   President and Chief Executive Officer   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties have duly executed, or have caused their
duly authorized officer or representative to execute, this Securities Purchase
Agreement as of the date first above written.
Name of Purchaser: Taufin International S.A.
Signature of Authorized Signatory of Purchaser: /s/ Nicola Wullschleger
Name of Authorized Signatory: Nicola Wullschleger
Title of Authorized Signatory: attorney-in-fact
Email Address of Authorized Signatory: nicola.wullschleger@wmmgroup.ch
Facsimile Number of Authorized Signatory: +41 91 973 38 85
Address for Notice of Purchaser:
11-13 Boulevard de la Foire
L-1528 Luxembourg
Address for Delivery of Securities for Purchaser (if not same as address for
notice):

 



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF WARRANT
[See Exhibit 4.2]

 



--------------------------------------------------------------------------------



 



Exhibit B
ACCREDITED INVESTOR CERTIFICATION
The undersigned represents and warrants to RegeneRx Biopharmaceuticals, Inc.
(the “Company”) that the undersigned fits within each category marked below, and
that for any category marked, he, she or it has truthfully set forth any
description required as provided for below. ALL INFORMATION WILL BE KEPT
STRICTLY CONFIDENTIAL. The undersigned agrees to furnish any additional
information that the Company deems necessary in order to verify the answers set
forth below.
(PLEASE MARK EACH CATEGORY APPLICABLE TO YOU)

o   The undersigned is an individual (not a partnership, corporation, etc.)
whose individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.       Explanation. In calculating net worth you may include
equity in personal property and real estate, including your principal residence,
cash, short-term investments, stock and securities. Equity in personal property
and real estate should be based on the fair market value of such property minus
debt secured by such property.   o   The undersigned is an individual (not a
partnership, corporation, etc.) who had an income in excess of $200,000 in each
of the two most recent years, or joint income with his or her spouse in excess
of $300,000 in each of those years (in each case, including foreign income, tax
exempt income and full amount of capital gains and losses, but excluding any
income of other family members and any unrealized capital appreciation), and has
a reasonable expectation of reaching the same income level in the current year.
  o   The undersigned is a director or executive officer of the Company.   o  
The undersigned is either: (a) a bank as defined in Section 3(a)(2) of the
Securities Act of 1933, as amended (the “Act”); (b) a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act,
whether acting in its individual or fiduciary capacity; (c) a broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; (d) an
insurance company as defined in Section 2(13) of the Act; (e) an investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in Section 2(a)(48) of the Act; (f) a small
business investment company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958; (g) a
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such a plan has total assets in excess of
$5,000,000; or (h) an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (“ERISA”), if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of ERISA, which is either
a bank, savings and loan association, insurance company or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000, or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors, as defined in Rule (501)(a)
promulgated under the Act.      
 
   
 

(describe entity)

 



--------------------------------------------------------------------------------



 



o   The undersigned is a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.      
 
     
 

(describe entity)

þ   The undersigned is an organization within the meaning of Section 501(c)(3)
of the Internal Revenue Code, a corporation, a business trust, or a partnership,
not formed for the specific purpose of acquiring the Securities, with total
assets in excess of $5,000,000.      
 
     
 

(describe entity)

o   The undersigned is a trust with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Securities, whose investments
are directed by a “sophisticated person” as described in Rule 506(b)(2)(ii)
promulgated under the Act.   o   The undersigned is an entity, all the equity
owners of which are “accredited investors” within one or more of the above
categories. If relying upon this category alone, each equity owner must complete
a separate copy of this Certificate.      
 
     
 

(describe entity)

o   The undersigned does not meet the criteria of any of the categories listed
above.

THE UNDERSIGNED UNDERSTANDS THAT THE COMPANY WILL RELY ON THE FOREGOING
REPRESENTATIONS TO, AMONG OTHER THINGS, MAINTAIN THE EXEMPTION FOR THE ISSUANCE
OF THE SECURITIES FROM THE REQUIREMENT TO REGISTER SUCH SECURITIES UNDER THE
ACT.
     The answers to the foregoing questions are correctly stated to the best of
my knowledge, information and belief. I hereby agree to notify the Company
promptly of any changes in the foregoing information.
Dated: January 5, 2011
Name of Purchaser: Taufin International S.A.
Signature of Authorized Signatory of Purchaser: /s/ Nicola
Wullschleger_____________
Name of Authorized Signatory: Nicola Wullschleger_____________________________
Title of Authorized Signatory:
attorney-in-fact__________________________________

 